                                                                       Daniel A. Schnapp
                                                                       Partner
                                                                       T 212-940-3026
                                                                       dschnapp@nixonpeabody.com

                                                                       Tower 46
                                                                       55 West 46th Street
                                                                       New York, NY 10036-4120
                                                                       212-940-3000




March 25, 2020

Hon. Jesse M. Furman
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

RE: Ibrahim Mizrahi
    Case No. 18-CR-889 (JMF), USM Number 86309-054

Dear Judge Furman:

        As the Court is aware, this Firm is immigration counsel to Mr. Ibrahim Mizrahi. We
write to respectfully request a 60-day extension of Mr. Mizrahi’s voluntary surrender date due
to his poor physical health and the extraordinary circumstances surrounding the worldwide
outbreak of the Coronavirus pandemic (“Coronavirus” or “COVID-19”). The Government has
consented to this request.

                                     Background

        Mr. Mizrahi was sentenced to serve 18 months in prison and pay restitution in the
amount of $998,000 as a result of his guilty plea. Dkt. No. 1661. Previously, we advised the
Court that Mr. Mizrahi was prepared to surrender into FCI Allenwood, where it was anticipated
that he would be placed into removal proceedings pursuant to the Institutional Hearing Program.
We previously requested that the Court adjourn Mr. Mizrahi’s voluntary surrender date, then-
scheduled for February 28th, 2020, for a period of 30 days, to permit him to compile significant
documentation necessary for his upcoming immigration court hearing. On February 5th, 2020,
the Court granted our application, and Mr. Mizrahi’s current voluntary surrender date is March
28th, 2020.

                             Nature of the Relief Sought

      We now write the Court, with the Government’s consent, to respectfully request that Mr.
Mizrahi’s voluntary surrender date be extended by 60 days from March 28th, 2020.
March 25, 2020
Page 2




          The Coronavirus Pandemic Weighs Heavily in Favor of Extending Mr. Mizrahi’s
                               Voluntary Surrender Date

       We respectfully make this request in light of Mr. Mizrahi’s poor health, namely his
long-term asthma and current bronchitis, as this is the only way to adequately protect him from
COVID-19 and to promote public health during the Coronavirus emergency.

        A. The Public Welfare

       This Court is undoubtedly aware that, since we wrote to the Court on February 5th, 2020,
circumstances in the United States, including the prison system, have radically worsened due to
the ongoing Coronavirus pandemic. Coronavirus has emerged as a global and national health
emergency, and the United States government, as well as various state and local agencies, have
enacted legislations to promote the public health.

       It is well known in the epidemiological community that prison facilities are associated
with high transmission possibilities for infectious diseases. See Joseph A. Bick, Infection
Control in Jails and Prisons, 45 Clinical Infectious Diseases 1047, 1047-55 (2007).

        As set forth below, Mr. Mizrahi’s poor physical health dramatically increases his
likelihood of contracting COVID-19, and therefore his likelihood of infecting other prisoners as
well.

        B. Mr. Mizrahi’s Poor Physical Health Places Him in a Life-Threatening Situation if He
           is Incarcerated At This Time

        In addition to the general spread of the Coronavirus, Mr. Mizrahi’s preexisting health
conditions make him a particularly susceptible candidate to become infected with, and
potentially die from, COVID-19. Attached hereto as Exhibit “A” is a letter from Mr. Mizrahi’s
physician, Dr. Victor Fariwa, M.D., stating that Mr. Mizrahi




         Dr. Fariwa’s concerns are shared by the Centers for Disease Control and Prevention
(CDC), which notes that individuals suffering from asthma may be at a higher risk of getting
“very sick” from COVID-19 because it “can affect your respiratory tract (nose, throat, lungs),
cause an asthma attack, and possibly lead to pneumonia and acute respiratory disease.” People
with Asthma and COVID-19, CDC (Mar. 17, 2020), https://www.cdc.gov/coronavirus/2019-
ncov/specific-groups/asthma.html. Dr. Albert Rizzo, Chief Medical Officer of the American
Lung Association, stated to Newsweek that “having a chronic lung disease like asthma does put
one at a higher risk of having worse severe symptoms or complications of COVID-19 once
infected.” Rosie McCall, Does Coronavirus Affect Asthma? What Sufferers Need to Know
March 25, 2020
Page 3




About COVID-19, NEWSWEEK (Mar. 18, 2020), https://www.newsweek.com/does-coronavirus-
affect-asthma-what-sufferers-need-know-about-covid-XX-XXXXXXX.

        Accordingly, we respectfully request that this Court allow Mr. Mizrahi to extend the
date of his voluntary surrender by 60 days, as this is in the best interest of the public welfare,
Mr. Mizrahi, and other inmates in federal prisons. Again, the Government has consented to this
request.

       We thank the Court for its attention to these matters. We are available to appear by
telephone for a conference to discuss this matter further.

Respectfully submitted,

S/ Daniel A. Schnapp

Daniel A. Schnapp
Partner

DAS



  Application GRANTED. The defendant's self-surrender deadline is extended to May 29, 2020, without prejudice to an
  application for a further extension if the coronavirus pandemic remains a problem. Chambers will file the unredacted
  version of counsel's letter under seal. The Clerk of Court is directed to terminate Doc. # 69.

                                                               SO ORDERED.




                                                               March 25, 2020
EXHIBIT A
                  VICTOR ZAKI FARIWA, M.D.
                  Board Certified Internal Medicine
                         2153 East 3rd Street
                        Brooklyn, NY 11223
                           (718) 339-9438
                          License # 226668




RE:     Mizrahi, Ibrahim                        March 23, 2020
DOB:    I 1/16/1981

To Whom It May Concern,




    If you have any questions, please call me at (718) 339-9438.

                                                  gasr Tic , ivvA, NI. 0.
                                              636444, irci, treet
                                                  (71 IN     11223
                                                      Q) 339'9438



                                                   .tor Fariwa, MD
